COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00156-CR


VINCENT RAY JOHNSON A/K/A                                           APPELLANT
VINCENT JOHNSON

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1430822D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Pursuant to a plea-bargain agreement and a judicial confession in which

appellant Vincent Ray Johnson a/k/a Vincent Johnson admitted that he

committed aggravated assault with a deadly weapon, the trial court convicted him

of that offense and sentenced him to ten years’ confinement. See Tex. Penal

Code Ann. § 22.02(a)(2) (West 2011).           The trial court signed a document

      1
          See Tex. R. App. P. 47.4.
certifying that appellant had entered into a plea bargain and that he had “NO right

of appeal.” See Tex. R. App. P. 25.2(a)(2). Appellant and his attorney also

signed that document. Nonetheless, appellant brought this appeal.

      We sent appellant a letter in which we reminded him of the trial court’s

certification and stated that unless he showed grounds for continuing the appeal,

we could dismiss it. See Tex. R. App. P. 44.3. Appellant responded to our letter,

but the response does not show adequate grounds for continuing the appeal.

Because a certification that shows that appellant has the right of appeal has not

been made a part of the record, we dismiss the appeal. See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006).

                                                   PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 14, 2016




                                        2